Case 3:19-cv-00296-BJB-RSE Document 85-14 Filed 09/03/19 Page 1 of 4 PageID #: 494




                        Exhibit 14
Case 3:19-cv-00296-BJB-RSE Document 85-14 Filed 09/03/19 Page 2 of 4 PageID #: 495




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

     GRACE HALL, et al.
     Individually and on
     behalf of all others similarly situated,
                                                          Case No. 3:19-cv-00296-JHM-RSE
                         Plaintiff,

             v.

     GANNETT CO. INC.,

                         Defendant.



                             DECLARATION OF CONCHITA HENDRIX



    I, Conchita Hendrix, being of sound mind and over the age of 18, make the following
    declaration:

           1.     My name is Conchita Hendrix and the facts contained in this declaration are within
    my personal knowledge and are true and correct.

           2.       I was employed by Gannet Co. Inc. (“Gannett”), from approximately June of 2015,
    until April of 2018, at a call center located in Louisville, Kentucky.

           3.      I worked with several hundreds of other Gannett hourly Call-Center Employees at
    the Louisville call center. Though there are several different divisions that Gannett employees
    work on, we all followed the same policies and procedures, as set by Gannett.

             4.     I was employed by Gannett as a Technical Customer Care Representative
    (“TCCR”). As a TCCR, it was my responsibility to receive inbound calls made by Gannett’s
    clients. I would help customers set up services, upsell customers, alter their current service, cancel
    service, and answer general customer inquiries. It was also my responsibility to receive inbound
    calls from customer who wanted to drop their services with Gannett. It was my job to convince
    these customers to not drop their service or to try to find them a better rate.

           5.       All of my jobs and my coworkers’ jobs (“Call-Center Employees”) were
    substantially similar, regardless of our specific job title, we all attended the same orientation
    together and we were all taught the same policies and procedures for logging into the computer,
    opening our programs, and clocking in for the day.
Case 3:19-cv-00296-BJB-RSE Document 85-14 Filed 09/03/19 Page 3 of 4 PageID #: 496




            6.       Gannett required me to arrive early every day. It was Gannett’s policy that all Call-
    Center Employees arrive before their shift started so they would have enough time to get their
    computer systems up and running so they could be “call ready” at shift start. The trainers and
    managers at Gannett made sure that all Call-Center Employees knew they needed to arrive early,
    log into their computer, bring open their programs, check their emails, and only after all that had
    been done then clock in exactly at their shift start time.

            7.      Gannett strictly enforced its policy that Call-Center Employees cannot clock in until
    they are “call ready.” Managers reminded us almost daily that we are not allowed to clock in until
    we are both “call ready” and it is our official shift start time.

             8.     Adherence is a key-performance-indicator used to evaluate Call-Center Employees.
    If your adherence is bad, you could receive write ups or even be terminated. If your adherence is
    good, you can be considered for promotions, pay increases, and bonuses. Adherence indicates a
    Call-Center Employees’ timeliness. Clocking in before your shift start time, clocking in after your
    shift start time, or clocking in and not taking calls immediately can all decrease your adherence
    level. Because you needed to clock in and take calls exactly at shift start it was important to come
    in early enough to have time to get “call ready” and check your emails prior to shift start.

            9.       In order to be “call ready” I had to perform a series of functions on the computer
    that took a long time due to the computer running slowly and crashing often. First, I would have
    to turn on the computer, if I was working the morning shift. Then I would have to log in by entering
    in my username and password. After entering in my information, it would take anywhere from
    three (3) to six (6) minutes for the computer to open to desktop. After getting to the desktop, I then
    had to open and log into each of my programs. Opening and logging into each program took
    approximately six (6) to thirteen (13) minutes altogether. After opening my programs, I then
    needed to check and respond to emails. Because of our call volume there was rarely any time to
    check emails during the day, so our managers told us that we needed to review our emails before
    our shift start. Only after ensuring that each program was open and running, checking our emails,
    and waiting for our shift start time could a Call-Center Employee be considered “call ready” and
    allowed to clock in. However, this process could take longer due to system crashes as Gannett’s
    computers were very unstable and the programs we used were also very unstable. I experienced
    system crashes during my log in procedures on average once a week. When the system crashes
    you have to reboot the computer and completely restart the log in process.

             10.   Though I arrived early every day to complete tasks necessary to the performance
    of my job as a Call-Center Employee I was not paid for this time. I was not allowed to clock-in
    until I had completed the computer boot up process, signed in, had all of my programs running,
    checked my emails, and waited for my official shift start time.

            11.    Gannett knew when I arrived at work every day because I was required to swipe
    my badge card to access my building, and to access the production floor where I worked.
    Gannett also knew when I began the process of preparing my computer because they tracked our
    key strokes to make sure that we remained on task during the work day. I also used a log-in ID
    and password to access my computer.
Case 3:19-cv-00296-BJB-RSE Document 85-14 Filed 09/03/19 Page 4 of 4 PageID #: 497




            12.    I was scheduled to and did work around forty hours each workweek. However, in
    addition to my scheduled work time, I often worked an additional one to three hours each week
    performing tasks benefitting Gannett that were a necessary and indispensable part of my job
    duties, logging into and starting up my computer, getting my programs up and running, and
    checking my emails. Gannett generally did not like for Call Center Employees to accrue
    unauthorized overtime. If an employee accrued unauthorized overtime, they could be disciplined.
    Overtime was only allowed when it was authorized such as when Gannett had mandatory
    overtime.

           13.    I was paid by the hour. When I first started at Gannett, my hourly rate was
    approximately $12.25. I eventually made my way up to $13.50 per hour. My shifts varied greatly
    during my employment with Gannett and I did not have one set schedule.

            14.   Though I regularly worked an additional one to three hours each week in addition
    to my scheduled hours, I was not paid for the additional time where I worked off-the-clock on
    behalf of Gannett.

            15.     Gannett’s corporate policies and procedures applied to all Call-Center Employees
    at the Louisville call center and at the other Gannett call centers across the country. I know this
    because Gannett regularly made it clear that its policies, such as adherence, were made at the
    corporate level and that strict compliance with its policies was critical.

            16.    Based on my conversations with other Call-Center Employees and my personal
    observations, I know that other Call-Center Employees were required to work off the clock just
    as I did. They were subject to the same corporate policies as I was that required them to log in to
    their computers before their shifts had started.

          17.      Based on my conversations with other Call-Center Employees, I believe that they
    would be interested to learn that they may recover unpaid wages and overtime from Gannett and
    would want to join this lawsuit.

            18.    I had two (2) scheduled fifteen (15) minute breaks per day. Gannett’s corporate
    policy was that any unscheduled breaks outside the two fifteen minute breaks were unpaid. I
    know this because if I needed to use the restroom at any time other than my scheduled break, I
    was told I must clock out, it was also listed in the company policies. Gannett did not pay me
    while I was on a short unscheduled break.

           19.      I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the
    foregoing is true and correct.


                  Aug 7, 2019
    Executed on: _______________________


                                                         Conchita Hendrix (Aug 7, 2019)

                                                         CONCHITA HENDRIX
